Title: General Orders, 16 February 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Tuesday February 16th 1779.
Parole Tobago—C. Signs Toledo. Truro.


At a General Court-Martial held at Middle-Brook Jany 10th 1779. Lieutenant Holman Mennis of the 1st Virginia regiment was tried for “misconduct in swaping an impressed horse in the year 1777.”
The Court are of opinion that he is not guilty of swaping an impressed horse as is alledged to him in the charge, but think him guilty of swaping a stray; That as he was charged with mis-conduct in swaping an impressed horse which it appears he is not guilty of, don’t conceive they have a right to censure him for his mis-conduct in swaping a Stray.
Lieutenant Mennis is released from his Arrest.
All the men belonging to Lieutenant Colonel Rawlings’s Regimt now doing duty in the line are to be delivered up to Lieutenant Tanneyhill of said regiment upon his demanding them.
